          Case 1:20-cv-00493-VEC Document 12 Filed 05/21/20 Page 1 of 4

Sheehan & Associates, P.C.                          505 Northern Blvd Ste 311, Great Neck NY 11021-5101
spencer@spencersheehan.com                                       tel. 516.303.0552     fax 516.234.7800

                                                              May 21, 2020
District Judge Valerie E. Caproni
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007
                                                     Re: 1:20-cv-00493-VEC
                                                         Pichardo v. Only What You Need, Inc.
Dear District Judge Caproni:

         This office with co-counsel Reese LLP, Michael Reese, represents the plaintiff. In
accordance with your Honor’s Individual Rules of Practice in Civil Cases, the parties submit this
joint letter in advance of the conference of insert date.

        1. Brief description of the action and principal defenses

                a. Plaintiff’s Position

        Plaintiff alleges that defendant’s vanilla non-dairy beverage is represented in a way that
misleads consumers and violates New York General Business Law (“GBL”) §§ 349-350. The
complaint alleges the Product’s front label fails to truthfully designate the contents of the product
by failing to disclose the non-vanilla flavoring, which defendant is required to do.

        According to defendant, this is a prohibited and preempted attempt to privately enforce
federal food labeling regulations. In the context of food labeling, “express preemption and implied
pre-emption create a ‘narrow gap’ through which a plaintiff's state-law claim must fit if it is to
escape express or implied pre-emption.” Elkind v. Revlon Consumer Prods. Corp., 14-cv-2484,
2015 WL 2344134, at *3 (E.D.N.Y. May 14, 2015); see 21 U.S.C. § 343-1(a)(1)-(5) (“no state or
political subdivision of a State may directly or indirectly establish under any authority or continue
in effect as to any food in interstate commerce” where federal standards are established); Ackerman
v. Coca-Cola Co., 2010 WL 2925955, at *6 ("[T]here are two ways plaintiffs may escape [the
FDCA's] preemptive force: (1) if the plaintiffs' claims seek to impose requirements that are
identical to those imposed by the FDCA; or (2) if the requirements plaintiffs seek to impose are
not with respect to claims of the sort described in [the Act].").

        However, plaintiff does not seek to impose additional requirements on defendant beyond
what it is already required by state and federal law to do, and brings this action based on consumer
protection statutes. If defendant were to make the label modifications described in the complaint,
this would result in products labeling no longer violating the law.

       To the extent defendant challenges the warranty claims based on the absence of privity, the
New York Court of Appeals “‘dispensed with" the privity requirement in actions "for breach of
express warranty by a remote purchaser against a manufacturer who induced the purchase by
representing the quality of the goods in public advertising and on labels which accompanied the
goods." Suarez v. Cal. Natural Living, Inc., No. 17-cv-9847, 2019 WL 1046662 quoting Randy
Knitwear, Inc. v. American Cyanamid Co., 11 N.Y. 2d 5 at 11 (1962).
          Case 1:20-cv-00493-VEC Document 12 Filed 05/21/20 Page 2 of 4




        Defendant opposes plaintiff’s request for injunctive relief to correct the challenged
representations, because plaintiff is now aware of the alleged misrepresentations and is not in
danger of being deceived again. However, defendant’s argument ignores that “an injunction in
connection with a class action is designed to afford protection of future consumers from the same
fraud. It does this by permitting the plaintiff to sue on their behalf.” Belfiore v. Procter & Gamble
Co., F.Supp.3d 440, 445 (E.D.N.Y. 2014) (emphasis added). To hold otherwise “denigrate[s] the
New York consumer protection statute, designed as a major support of consumers who claim to
have been cheated.” Id.

         Whether plaintiff’s unjust enrichment claims are duplicative can only be ascertained in the
event of a decision from this Court on the common law and statutory claims. There may be a
circumstance where the allegations fail to fit within one of the specific state law claims yet suffice
to state a claim for unjust enrichment.

               b. Defendant’s Position

        Defendant Only What You Need, Inc. (“OWYN”) sells delicious and nutritious protein
drinks that have a “smooth vanilla” flavor. Plaintiff’s Complaint is cut-and-pasted from dozens of
identical complaints filed across this judicial district. Plaintiff suffered no injury, the Complaint
is contrived, and is defective for innumerable reasons.

       2. Jurisdiction

         Plaintiff has asserted diversity jurisdiction under 28 U.S.C. § 1332(d)(2) (Class Action
Fairness Act of 2005 or “CAFA”). Plaintiff is a citizen of Bronx County, New York. Defendant
is a citizen of New Jersey.

        Defendant agrees that Plaintiff properly alleges Defendant’s citizenship, an amount in
controversy sufficient to establish subject matter jurisdiction and venue in this district. To the
extent discovery demonstrates material inaccuracies in these allegations, the parties shall promptly
inform the Court.

       3. Brief description of all contemplated and/or outstanding motions

         Defendant intends to file a Rule 12 motion for the reasons stated above. Plaintiff intends
to file a motion for class certification under Rule 23. To the extent not sooner resolved, Defendant
foresees a Rule 56 motion and will contest Plaintiff’s Rule 23 motion.

       4. Brief description of any discovery that has already taken place, and/or that which
          will be necessary for the parties to engage in meaningful settlement negotiations

       The parties are willing to, but have not engaged yet in material settlement negotiations.
The parties have not engaged in any discovery.

       5. Brief description of prior settlement discussions (without disclosing the parties'
          offers or settlement positions) and the prospect of settlement


                                                  2
          Case 1:20-cv-00493-VEC Document 12 Filed 05/21/20 Page 3 of 4




        The parties have not engaged in material settlement negotiations. Plaintiff has indicated a
willingness to reach a resolution but believes any outcome must ensure the subject products’
allegedly misleading representations are modified. Defendant is open to listening to Plaintiff’s
position; however, defendant objects to any demand that the subject products’ labels be modified
because its position is that they are accurate, non-misleading and in compliance with all relevant
laws and regulations.

       6. Estimated Length of Trial

       The parties believe the estimated length of trial on this matter will be two weeks.

       7. Any other information that the parties believe may assist the Court in advancing
          the case to settlement or trial, including, but not limited to, a description of any
          dispositive issue or novel issue raised by the case.

       Plaintiff believes the Court can assert jurisdiction over the non-New York putative class
members and that Defendant’s expected argument in opposition is not applicable to class actions,
as opposed to mass torts. Defendant seeks to vigorously defend its subject products.

        The parties appreciate the opportunity to submit this letter and anticipate they will be able
to cooperate informally in exchange of information and possible settlement positions. Because
Defendant has not yet responded to the Complaint, with its date for doing so set as June 22, 2020,
and because of the COVID-19 restrictions currently in place, defendant requests that no formal
discovery schedule or briefing schedule for any dispositive motion be issued until Defendant’s
motion to dismiss is adjudicated. Plaintiff does not agree with defendant’s request to stay formal
discovery until Defendant’s motion to dismiss is adjudicated. However, the parties will attempt
to resolve these issues prior to bringing them to the Court’s attention.

        Thank you.

                                                              Respectfully submitted,

                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan




                                                 3
          Case 1:20-cv-00493-VEC Document 12 Filed 05/21/20 Page 4 of 4




                                       Certificate of Service

I certify that on May 21, 2020, I served and/or transmitted the foregoing by the method below to
the persons or entities indicated, at their last known address of record (blank where not applicable).

                                    CM/ECF            First-Class         Email             Fax
                                                         Mail
 Defendant’s Counsel                    ☐                  ☐                ☒               ☐
 Plaintiff’s Counsel                    ☒                  ☐                ☐               ☐
 Courtesy Copy to Court                 ☐                  ☐                ☐               ☐


                                                            /s/ Spencer Sheehan
